Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/22/2021 is acknowledged.  The traversal is on the ground(s) that the claimed green body film is thin and not durable.  This is not found persuasive because the green film may be used as an UV protective film that would not require durability against stress that would cause cracking or breaking.
The requirement is still deemed proper and is therefore made FINAL.
Specification
	Applicants are requested to update the status of the parent application in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,9-16,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 also sets forth “the zirconium oxide being chemically stabilized and optionally mechanically stabilized” which requires chemical stabilization and optionally further mechanical stabilization however the chemical stabilizer may be zero as well as the claim also sets forth the body is mechanically stabilized when the body is not chemically stabilized which contradicts the claimed limitation. It is not clear if a chemical stabilizer is require or not. Claims 11 and 12 require 98-99% cubic or tetragonal phase however this appears to be a property of the sintered material.
	Claims 1 and 2 require an average microstructure grain size of .5-2 (.5-1.5) microns and a d50 of the secondary phase less than or equal to d50 of the zirconium oxide however these are properties of the sintered material not the green body film.
	Claims 5,14 and 15 require a d50 of the secondary phase of .1-2, .1-1.5  and .1-.5 microns respectively,  however this a property of the sintered material not the green body film.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6,9-16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103951421 further in view of Gottwik et al DE 10201321644 (equivalent to U.S. 20150175485). The U.S. document will be referenced.
CN 103951421 teaches a green film composition including yttria stabilized zirconia. The CN document the green film may have a thickness of 1.5 mm, page 8, step 6 of the machine translation.
With respect to claim 19 a stabilizer of yttria is included.
The CN document fails to teach the presence of secondary phases.
Gottwik et al teach a ceramic composite including at least 51 vol% stabilized ZrO2  and 1-49 vol% dispersoid [0023] including a preferred dispersoid of zircon (ZrSiO4) [0044].  The ZrO2 includes 90-99% tetragonal phase [0020].  
With respect to claims 3 and 13 the stabilizers are present in an amount less than 15 mol% [0041].
With respect to claim 4, soluble components may be included [0042].
The dispersoid when present in an amount of 1-15 volume % improves the fracture toughness [0062-0064] and hardness [0054-0055]of the sintered body.
With respect to claims 3 and 13 the stabilizers are present in an amount less than 15 mol% [0041].
With respect to claim 4, soluble components may be included [0042].
With respect to claims 6 and 16 strontium aluminate and lanthanum aluminate are taught [00414].
With respect to claims 9 and 10 the amount of the secondary phase taught by Gottwik is preferably 1-10 volume % [0043]. 

	 It would have been obvious to one of ordinary skill at the time of the invention in the art to further include a dispersoid in the stabilized zirconia green tape of the CN reference because Gottwik teaches inclusion of a dispersoid in zirconia bodies improves the mechanical features of the sintered body formed form said green body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE is cited for teaching it is known to form green films from stabilized zirconia compositions. Lindemann et al (6,780,349) is cited for teaching a stabilized zirconia green film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
04/06/2021